Citation Nr: 1723336	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  14-12 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent, prior to March 24, 2014, and to a disability rating in excess of 30 percent since May 1, 2015, for service-connected right knee total knee arthroplasty with osteoarthritis, previously rated as right knee condition, postoperative.

2.  Entitlement to a disability rating in excess of 20 percent, prior to January 28, 2015, and to a disability rating in excess of 30 percent since March 1, 2016, for service-connected total left knee replacement, previously rated as degenerative joint disease of the left knee status post arthroscopic surgery.

3.  Entitlement to a disability rating in excess of 10 percent for limited range of motion of the left ankle.

4.  Entitlement to service connection for a left shoulder disability, to include as secondary to service-connected right shoulder, rotator cuff tear and bicep tendon tear, and/or service-connected right knee total knee arthroplasty with osteoarthritis and total left knee replacement.

5.  Entitlement to service connection for a back disability, to include as secondary to right knee total knee arthroplasty with osteoarthritis and total left knee replacement.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran has active duty service in the United States Army from March 1979 to July 1982.  He was awarded a Parachutist Badge, among other commendations.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  The Board previously remanded these issues in April 2016.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in December 2014.  A copy of the transcript is of record.  

The Board notes that the Veteran is in receipt of a 100 percent temporary total disability rating for his service-connected right knee disability from March 24, 2014, to April 30, 2015, and for his service-connected left knee disability from January 28, 2015, to February 28, 2016.  Since those ratings are the highest available, those periods are no longer on appeal.  The Veteran is in receipt of staged ratings outside of those periods, and because the increased disability ratings assigned are not the maximum ratings available, the claims remain in appellate status, and the Board has re-characterized the issues as shown on the title page.  See AB v. Brown, 6 Vet. App. 35 (1993); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107 (a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to March 24, 2014, the Veteran's right knee manifested with mild to moderate laxity of the collateral ligaments.

2.  The Veteran had a total right knee arthroplasty in 2014, and his residuals did not include severe painful motion or weakness.

3.  Prior to January 28, 2015, the Veteran's left knee manifested with moderate recurrent subluxation or lateral instability.

4.  The Veteran had a total left knee replacement in 2015, and his residuals did not include severe painful motion or weakness.

5.  Throughout the period on appeal the Veteran's left ankle disability has been manifested by swelling, pain, and, at worst, moderate limitation of motion.

6.  The probative, competent evidence is against a finding that the Veteran's left shoulder disability is related to active duty service or to another service-connected disability.  

7.  The probative, competent evidence is against a finding that the Veteran's spinal disability is related to active duty service or to another service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for the right knee disability were not met prior to March 24, 2014.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5258 (2016).

2.  The criteria for a disability rating in excess of 30 percent for the right knee disability were not met beginning May 1, 2015.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5258.

3.  The criteria for a disability rating in excess of 20 percent for the left knee disability were not met prior to January 28, 2015.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5258 .

4.  The criteria for a disability rating in excess of 30 percent for the left knee disability were not met beginning March 1, 2016.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5258.

5.  Throughout the period on appeal, the criteria for a disability rating in excess of 10 percent for a left ankle disability have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2016).

6.  The criteria for entitlement to service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1101, 1131, 1155, 5107 (West 2014);  38 C.F.R. §§ 3.102, 3.304, 3.306, 3.307, 3.309, 3.310 (2016).

7.  The criteria for entitlement to service connection for a back disability have not been met.  38 U.S.C.A. §§ 1101, 1131, 1155, 5107;  38 C.F.R. §§ 3.102, 3.304, 3.306, 3.307, 3.309, 3.310.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disability such as arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Additionally, service connection may be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Veteran essentially contends that he developed a spinal disability and left shoulder disability as a result of his service-connected knee disabilities and right shoulder disability.  

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with herniated nucleus pulposus with stenosis and with a left shoulder strain.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether these conditions are related to service or another service-connected disability.

Service treatment records show no evidence of treatment for or symptoms of a left shoulder disability or a spinal disability in service.  The Veteran was a parachutist during service and he injured his legs, but there is no indication of a separate injury or event for the spine or left shoulder, and the Veteran has not alleged one.  He has asserted that both disabilities are a result of his knee disabilities and right shoulder disability.  The Board finds that there is no in-service event or injury for the Veteran's left shoulder disability and spinal disability for direct service connection; therefore the question is whether these disabilities are related to his service-connected knee and shoulder disabilities.

The Board finds that the sum of the evidence is negative to the Veteran's claims.  In March 2013 the Veteran underwent VA examination in connection with his spine and shoulder claims.  As it pertains to the Veteran's back disability, the Veteran reported having back pain after lifting but having no flare-ups of pain.  On the range of motion testing the Veteran had forward flexion from zero to 70 degrees without pain, and extension from zero to 25 degrees without pain, and his bilateral rotation was normal.  He had no change on repetition, and he had spinal tenderness but no muscle spasms.  His strength and reflexes were normal and his straight leg raise was negative.  The VA examiner noted that the Veteran had mild numbness in the lower extremities but that there was no evidence of intervertebral disc syndrome.  The VA examiner found that it was less likely than not that the Veteran's spinal disability was related to active duty service or to another service-connected disability.  

In making this determination the VA examiner noted that the Veteran had two motor vehicle accidents after separation, suggesting an alternative etiology.  The VA examiner indicated that the Veteran had an independent medical examination for the spine in July 2006 that had normal spinal x-rays.  

Furthermore the VA examiner noted that the Veteran had no evidence of evaluation or complaint of a back condition in service, and that there was no medical evidence that his knees caused or aggravated his back.  

As it pertains to the Veteran's left shoulder, on physical examination the Veteran had range of motion from zero to 175 without pain, and he had no change of range of motion on repetition.  He had full strength in the extremities with no ankyloses.  The VA examiner also indicated that it was less likely than not that the Veteran's left shoulder disability was related to active duty service or to another service-connected disability.  In making this determination the VA examiner reasoned that it was well-documented that the Veteran injured the right shoulder trying to avoid a fall due to his knees, but that his physical examination of the left shoulder was normal and that there was no ratable disability.  The VA examiner indicated that there was no documentation of a left shoulder surgery and only historical notes of the surgery.  He also concluded that there was no evidence of aggravation to the left shoulder.  

In July 2016 the Veteran again underwent VA examination in connection with his claims.  As it pertains to the Veteran's spinal disability, the Veteran was diagnosed with herniated nucleus pulposus with stenosis, and the VA examiner noted that the Veteran had some functional loss that was likely due to abdominal obesity.  On physical examination the Veteran had a reduced forward flexion from zero to 70 degrees but there was no evidence of guarding or spasm and his strength and reflexes were normal.  The Veteran had a negative straight leg raise and no evidence of ankylosis or intervertebral disc syndrome, although he reported using a back brace and cane.  His spinal MRI showed multilevel degenerative changes.  The VA examiner opined that the Veteran's spinal disability was less likely than not incurred in or caused by an in-service event or injury because there was no evidence of back issues in service, and that studies on parachute jumping indicated that unless there was a specific injury to the joint or spine (which in this Veteran there was not) then it would have no effect on the joint or back.  The VA examiner also opined that the Veteran's spinal disability was less likely than not related to his service-connected knee condition.  In making this determination the VA examiner again noted the Veteran's motor vehicle accidents after separation and his normal medical evaluation in July 2006.  The VA examiner cited a medical study in concluding that it had not been shown that one joint could cause or aggravate other joints or the spine.   

As it pertains to the Veteran's left shoulder disability, the VA examiner diagnosed the Veteran with left rotator cuff tendonitis, left labral tear, including superior labral anterior-posterior lesion, and acromioclavicular joint osteoarthritis.  The VA examiner noted that the Veteran had recently had surgery on the left shoulder which improved his condition in that he still had some popping but no pain.  The Veteran had reduced abduction in the left shoulder on physical examination, but no change in repetition.  His strength was slightly reduced, but there was no evidence of atrophy, ankylosis, or instability.  After reviewing the file, the VA examiner indicated that it was less likely than not that the Veteran's left shoulder disability was caused or aggravated by service or another service-connected disability.  In making this determination the VA examiner reasoned that there was no indication in the service-medical records of a left shoulder injury, and that parachute jumping would not cause shoulder dysfunction or pathology unless there was a specific injury.  He also concluded that evidence-based medicine has shown that one extremity joint did not cause or aggravate another extremity joint or the spine, and he cited a medical study to substantiate this finding.  

The Board affords both of these opinions great weight, when viewed together.  These opinions were based on a physical examination of the Veteran to include a review of the claims file.  Moreover, there is no evidence that the Veteran developed a spinal or left shoulder disability during service, and the Veteran has not suggested this.  The medical evidence has not provided a nexus between the Veteran's service-connected knee and right shoulder disabilities to the Veteran's spinal and left shoulder disabilities, and the Veteran has not submitted anything to the contrary.  Overall, the medical evidence is against a nexus finding.

While the Veteran believes that his current spinal and left shoulder disabilities are related to his service-connected disabilities, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of a spinal and shoulder disability are matters not capable of lay observation, and require medical expertise to determine.  

Accordingly, his opinion as to the diagnosis or etiology of his spinal and shoulder disability is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current spinal and shoulder disability is not competent medical evidence.  The Board finds the opinions of the VA examiners to be significantly more probative than the Veteran's lay assertions.

In making this determination the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against these claims, that doctrine is not for application and service connection must be denied.  

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2016); where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2016); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart, 21 Vet. App. 50.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2016); see also 38 C.F.R. §§ 4.45, 4.59 (2016).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Knees

Conditions rated under Diagnostic Codes 5010 and 5024 are to be rated as degenerative arthritis, which is rated based on the limitation of motion under the appropriate Diagnostic Code for the specific joint involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5260, limitation of flexion of the leg to 15 degrees warrants a 30 percent rating; limitation to 30 degrees warrants a 20 percent rating; limitation to 45 degrees warrants a 10 percent rating; and limitation to 60 degrees warrants a noncompensable, or 0 percent, rating.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, limitation of extension of the leg to 45 degrees warrants a 50 percent rating; limitation to 30 degrees warrants a 40 percent rating; limitation to 20 degrees warrants a 30 percent rating; limitation to 15 degrees warrants a 20 percent rating; limitation to 10 degrees warrants a 10 percent rating; and limitation to 5 degrees warrants a noncompensable rating.  38 C.F.R. § 4.71a.

Normal range of motion for the knee is 0 degrees in extension and 140 degrees in flexion. 38 C.F.R. § 4.71, Plate II.

Precedent opinions of the VA's General Counsel have held that dual ratings may be given for a knee disorder, with one rating for instability (Diagnostic Code 5257) and one rating for arthritis with limitation of motion (Diagnostic Codes 5003 and 5010). VAOPGCPREC 9-98 and 23-97.  Another such opinion held that separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension) may be assigned for disability of the same joint. VAOPGCPREC 9-2004, 69 Fed. Reg. 59988 (2004).

By way of history, the Veteran was granted entitlement to service connection in the bilateral knees in February 1982, and was granted a 10 percent disability rating for each knee.  In March 2004 both knee disability ratings were raised to 20 percent.  The Veteran made the instant claims in October 2010.  The Veteran had a right knee surgery in 2014, and after his period of temporary total disability he has had a 30 percent disability rating as of May 1, 2015.  The Veteran had a left knee surgery in 2015, and after his period of temporary total disability he carried a 30 percent disability rating as of March 1, 2016.  

The Veteran underwent VA examination in connection with his knee claims in November 2010.  At the time he reported having knee pain flare-ups once per day that lasted all day and were a ten on a pain scale of one to ten.  He asserted that during these flare-ups he had difficulty walking.  On physical examination he had a limping gait and he had weakness and tenderness in the knees.  During the range of motion testing the Veteran had a full range of motion but exhibited pain after 120 to 125 degrees.  His stability was normal but he had a positive straight leg raise bilaterally.  At the time the Veteran had x-rays of the knees that showed mild joint space narrowing with no subluxation or fracture on the left, and moderate lateral knee compartment narrowing and spurring on the right.  

The Veteran underwent several knee treatment modalities, to include physical therapy, injections, and surgery.  In July 2014 the Veteran had right knee range of motion from zero to 114 degrees, and his condition was noted to be stable.  His left knee exhibited tenderness and his range of motion had improved from zero to 115 degrees.  Several months later in March 2015 the Veteran reported that his knee pain had improved but that there was still swelling.  His left knee range of motion was zero to 100 degrees with a positive straight leg raise secondary to weakness.  At the time he had just had a left knee replacement and he reported that he was doing well on the current pain medicine regimen but that he required assistance at home with his activities of daily living.  The following year the Veteran was noted to have no gross instability of either knee, although he ambulated with a cane.  In March 2016 he sought follow-up treatment where he was wearing a knee brace with a strap and simple hinges; he indicated that his left knee pain had decreased over the past two months and had become more tolerable.  The Veteran reported that he was happy with his knee surgery results, and his range of motion in the left knee was zero to 120 degrees with full strength.  

In July 2016 the Veteran again underwent VA examination in connection with his knee claim.  When the Veteran presented for the appointment he reported that he did not have knee pain and that he was not taking any medication.  The Veteran was using a cane and a left knee brace, but he was ambulating well.  There was no swelling, locking, or instability in the knees.  On physical examination the Veteran had a full range of motion in both knees and there was no evidence of pain with weight bearing or objective evidence of joint tenderness or crepitus.  The Veteran had no change in range of motion on repetition, and he had full strength in the lower extremities with no atrophy or ankylosis.  The Veteran's knees showed no evidence of subluxation, instability, or effusion.

Each knee will be discussed individually as follows.

A.  Right Knee

As noted, the Veteran was in receipt of a 20 percent disability rating for the right knee prior to March 24, 2014, and has been in receipt of a 30 percent disability rating since May 1, 2015.  Therefore, to warrant a higher disability rating prior to March 24, 2014, the evidence must show a favorable angle in full extension or in slight flexion between, severe recurrent subluxation or lateral instability, knee flexion limited to 15 percent, and knee extension limited to 20 percent.  To warrant a higher disability after May 1, 2015, the evidence must show severe painful motion or weakness in the affected extremity.  

After review of the evidence of record, the Board finds that a rating in excess of 20 percent for the right knee prior to March 24, 2014 is not warranted.  At no time during this period has flexion in either knee been limited to a compensable degree, nor has limitation of extension in either knee been noted.  While the Veteran reported pain and weakness, the medical evidence of record does not support any additional limitation of motion in response to repetitive motion testing that would support a compensable evaluation under Diagnostic Codes 5260 or 5261, even considering his subjective complaints and functional impairment.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  In that regard, even considering the Veteran's subjective reports of increased pain during flare-ups, a rating in excess of 20 percent is not warranted.  

The Board has also considered whether a higher or separate rating is warranted under Diagnostic Code 5257.  Although the Veteran has used a cane and had a limping gait, the medical evidence of record does not document objective instability or subluxation; his testing for this was consistently negative.  Therefore, a higher or separate rating under Diagnostic Code 5257 is not warranted.  There is evidence of locking and effusion in the joint consistent with a 20 percent disability rating, but there is no higher rating for Diagnostic Code 5258.

Additionally, the record also does not show that the Veteran has ankylosis or nonunion or malunion of either tibia or fibula.  Accordingly, Diagnostic Codes 5256 and 5262 are not for application at any point during the period on appeal.  38 C.F.R. § 4.71a.  While the Veteran had right knee surgery, the residuals of such are pain and decreased motion.  A separate rating for "cartilage, semilunar, removal of, symptomatic" under Diagnostic Code 5259 cannot be assigned as these symptoms are fully contemplated by the already assigned rating.  Id.  An additional rating would constitute impermissible pyramiding.   See 38 C.F.R. § 4.14 (2016).  

Moreover, the Board finds that a disability rating in excess of 30 percent for the right knee after May 1, 2015, is not warranted.  The Board notes that the July 2016 VA examiner specifically denoted that the Veteran did not have chronic residuals consisting of severe painful motion or weakness.  The Veteran had a full range of motion in the July 2016 VA examination without pain.  There is even a suggestion of an improved condition after the knee surgery, but the Board finds that the evidence at least suggests that the Veteran's condition has not worsened.  

B. Left Knee Disability

As noted, the Veteran is in receipt of a 20 percent disability rating prior to January 28, 2015, for the left knee, and is in receipt of a 30 percent disability rating since March 1, 2016.  Therefore, to receive a higher rating prior to January 28, 2015, the evidence must show a favorable angle in full extension or in slight flexion between, severe recurrent subluxation or lateral instability, knee flexion limited to 15 percent, and knee extension limited to 20 percent.  To warrant a higher disability after March 1, 2016, the evidence must show severe painful motion or weakness in the affected extremity.  

After review of the evidence of record, the Board finds that a rating in excess of 20 percent for the right knee prior to January 28, 2015 is not warranted.  At no time during this period has flexion in the left knee been limited to a compensable degree, nor has limitation of extension in the left knee been noted.  Additionally despite the Veteran's contentions of weakness and pain, the medical evidence of record does not support any additional limitation of motion in response to repetitive motion testing that would support a compensable evaluation under Diagnostic Codes 5260 or 5261, even considering his subjective complaints and functional impairment.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  In that regard, even considering the Veteran's subjective reports of increased pain during flare-ups, a rating in excess of 20 percent is not warranted prior to January 28, 2015.  

The Board has also considered whether a higher or separate rating is warranted under Diagnostic Code 5257.  As with the right knee, the medical evidence of record does not document objective instability or subluxation beyond the moderate level; his testing for this was consistently negative but in giving the Veteran the benefit of the doubt based on his lay statements the Board finds the evidence is consistent with a 20 percent disability rating.  Therefore, a higher rating under Diagnostic Code 5257 is not warranted.

Additionally, the record also does not show that the Veteran has ankylosis, dislocated semilunar cartilage with frequent locking and effusion into the joint, or nonunion or malunion of either tibia or fibula.  Accordingly, Diagnostic Codes 5256, 5258, and 5262 are not for application at any point during the period on appeal.  38 C.F.R. § 4.71a.  The residuals of the Veteran's left knee surgery are pain and decreased motion, although he noted that he was pleased with the surgery results when he followed up with treatment a few months post-operatively.  A separate rating for "cartilage, semilunar, removal of, symptomatic" under Diagnostic Code 5259 cannot be assigned as these symptoms are fully contemplated by the already assigned rating.  Id.  

Moreover, the Board finds that a disability rating in excess of 30 percent for the right knee after March 1, 2016, is not warranted.  The Board notes that the July 2016 VA examiner specifically denoted that the Veteran did not have chronic residuals consisting of severe painful motion or weakness.  The Veteran had a full range of motion in the July 2016 VA examination without pain.  As with the right knee, there is evidence of improvement, but the record at least suggests that the Veteran's condition has not worsened.  

The Board has considered the Veteran's statements regarding the difficulty he experiences walking and standing, as well as his subjective symptoms, including pain and wobbly knees; the Board notes that he has employed a left knee brace and a cane.  However, the Board concludes that the medical findings on objective examinations are of greater probative value than the lay allegations regarding the severity of the Veteran's right knee disability.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for evaluations in excess of 20 percent prior to March 24, 2014, and for 30 percent since May 1, 2015 for the service-connected right knee disability, and in excess of 20 percent prior to January 28, 2015, and for 20 percent since March 1, 2016, for the service-connected left knee disability.

Ankle

The Veteran's left ankle disability is currently rated as a musculoskeletal disability under Diagnostic Code 5271, which provides for a 10 percent disability rating with moderate limitation of motion and a 20 percent disability rating with marked limitation of motion.  38 C.F.R. § 4.71a.   

Normal ranges of motion of the ankle are dorsiflexion from 0 to 20 degrees, and plantar flexion from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II.

The Veteran's left ankle disability has been rated as 10 percent disabling throughout the duration of the appeal.  Therefore, to receive a higher disability rating the evidence must show a marked limitation of motion based on dorsiflexion less than 5 degrees or plantar flexion less than 10 degrees.

The Veteran first underwent VA examination in connection with his present ankle claim in May 2012.  At the time the Veteran reported that he injured his ankle in a hole in service, and that during his pain flare-ups he could not walk on uneven terrain.  On physical examination the Veteran had normal plantar flexion and dorsiflexion during the range of motion testing, and there was no change in range of motion on repetition.  The Veteran had normal strength and normal stability and there was no evidence of ankylosis, although he did use a cane for ambulation.  

In July 2016 the Veteran again underwent VA examination in connection with his claim, at which time he reported spraining his ankle in service.  The Veteran asserted that he had anterior and medial pain with prolonged ambulation, but there was no swelling in the ankle and he had not required any surgery for his symptoms.  The Veteran was not noted to have any flare-ups causing functional loss.  On physical examination the Veteran had a normal range of motion that did not change on repetition.  He had full strength in the lower extremities with no atrophy or ankylosis, and there was no evidence of instability, although the Veteran continued to use a cane for ambulation.

Based on the foregoing, the Board finds that the criteria for a disability rating in excess of 10 percent for the Veteran's left ankle disability has not been met.  During the entire period on appeal, dorsiflexion was exhibited to no less than 10 degrees, and plantar flexion to 35 degrees; his range of motion was normal with no change on repetition.  The Veteran was asked about pain, flare-ups, and functional limitations, and relevant testing has been performed by VA examiners.  None of the evidence suggest that the findings on examination, in terms of range of motion, would change to the degree required for a higher rating during a flare-up, after repetitive use, due to pain, or with weight bearing, nor does any other evidence of record to include the Veteran's lay statements.  As such, the findings represent no more than moderate limitation of motion, and an evaluation higher than 20 percent is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5271. 

The Board has also considered whether the Veteran is entitled to an increased or separate rating under any alternative diagnostic code for the ankle.  However, the evidence fails to establish ankylosis of any kind, malunion of the os calcis or astragalus, or an astragalectomy.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 5273, 5274.  

Therefore, the Board concludes that the symptoms associated with the Veteran's left ankle disability do not more nearly approximate the criteria for a 20 percent disability evaluation and an increased schedular rating is denied.  In making this determination the Board has considered the applicability of the benefit of the doubt doctrine.  However as the preponderance of the evidence is against assignment of a higher disability rating, this doctrine is not for application.  

Other Considerations 

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Duty to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  Compliant notice was provided in November 2010.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  VA examinations have been conducted and opinions obtained.  

The Veteran was also afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2)(2016) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to the Veteran, and the Veteran testified as to the events in service, treatment history and symptomatology of his spine and left shoulder disability and to the treatment history, symptomatology, and functional impairment associated with his service-connected knees and left ankle disabilities.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

The Board also notes that actions requested in the prior remand have been undertaken.  Indeed, VA medical records were obtained and VA medical opinions were obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

ORDER

Entitlement to a disability rating in excess of 20 percent, prior to March 24, 2014, and to a disability rating in excess of 30 percent since May 1, 2015, for service-connected right knee total knee arthroplasty with osteoarthritis, previously rated as right knee condition, postoperative is denied.

Entitlement to a disability rating in excess of 20 percent, prior to January 28, 2015, and to a disability rating in excess of 30 percent since March 1, 2016, for service-connected left total knee replacement, previously rated as degenerative joint disease of the left knee status post arthroscopic surgery is denied.

Entitlement to a disability rating in excess of 10 percent for limited range of motion of the left ankle is denied.

Entitlement to service connection for a left shoulder disability, to include as secondary to service-connected right shoulder, rotator cuff tear and bicep tendon tear, and/or service-connected right knee total knee arthroplasty with osteoarthritis and total left knee replacement is denied.

Entitlement to service connection for a back disability, to include as secondary to right knee total knee arthroplasty with osteoarthritis and total left knee replacement is denied.


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


